The facts appear in the Opinion.
His Honor overruled the exception, and the defendants appealed.
The two exceptions filed by the plaintiff to the report of the master, were properly abandoned in this Court.
All of the exceptions by the defendants are overruled:
On the 14th day of September 1858 David Ramsour, the grandfather of the complainant Emma E. Shuford, then an infant of tender years, paid into the hands of his son, C. H. Ramsour, the sum of six hundred and thirty dollars for the benefit of the said Emma; and the said C. H. Ramsour gave his receipt for the same, and signed it as agent of the said Emma. On the same day the said C. H. Ramsour, loaned the said six hundred and thirty dollars to the firm of C. H. Ramsour  Co., and took their note for the same, and it is admitted that the note was then, and continued to be "perfectly good" until it was paid off on the 14th day of April 1863.
The question very naturally occurs, why did C. H. Ramsour collect of C. H. Ramsour  Co., Confederate money, in April 1863, in payment of a note admitted to be perfectly good, given in 1858 for good money? He accepted the trust of managing this fund, and it seems that he did so by letting his house have *Page 623 
the use of it for four years and seven months. This was all very well, for their note was perfectly good.
But no satisfactory reason is given for changing the investment so late as 1863. It is not even suggested that the firm of C. H. Ramsour  Co., had quit business, or were closing up their accounts, or that other members of the firm insisted upon paying the said note. The change may have been a prudent one for C. H. Ramsour as a member of the firm of C. H. Ramsour  Co., but it cannot be contended that it was so for C. H. Ramsour as agent of the complainant Emma.
This case is easily distinguished from others which have been before this Court, involving questions as to the receipt of Confederate money. We need not say, for the purpose of charging the defendant with this fund, that the facts presented suggest bad faith, it is sufficient to say that a prudent man would have exercised better care in relation to his own affairs.
We see no error in the ruling of his Honor.
PER CURIAM.                                         Exceptions overruled. *Page 624